Case 5:20-cv-00790-HE Document 1-18 Filed 08/10/20 Page 1 of 3




              EXHIBIT 15
                         Case 5:20-cv-00790-HE Document 1-18 Filed 08/10/20 Page 2 of 3
                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               US ADJUSTING SERVICES
               3109 SKYWAY CIR N
               IRVING, TX 75038-3526




                                                                                                                                   Offer of Payment

Check No.: 0703294684                                 Insured: LOIS JENKINS
Claim No.: 1002-68-2784                               Policy No.: HO54012164                                      Adjuster: Rich Turnbull
Exposure: (1) 1st Party Dwelling - LOIS JENKINS - A-Dwelling - Expense - Other




                                                                                                  Y
Issue Date        Description of Payment                                Amount                  Acct No.                      Amount Total
05/30/2018        Appraisal                                                             $512.00 *****8404
                                                                                                                                                                 $512.00
Payee: Hamilton s Catastrophe Claim Service, Inc.
Invoice/EOB #: 1002-68-2784                  Dates of Service:
Comments: Payment for inspection on claim 1002-68-2784
Payment Method: EFT                          Date of Loss: 03/29/2018

                                                                                   P                        Loss Type: Homeowners
                                                                 O
                                                 C

                                  Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                 Please detach before presenting for payment
             LE



               CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                          70-2328 / 719 IL
                                                                                                                                                          0703294684
                                                                                                                                    POLICY NO.
                                                                                                                                    HO54012164
Exactly Five hundred twelve and 00/100 Dollars********************************************************************************************************
INSURED                                                         LOSS DATE              CLAIM NO.                  DATE                                          AMOUNT
FI




LOIS JENKINS                                                     03/29/2018           1002-68-2784              05/30/2018                                     ***$512.00

Pay     Hamilton s Catastrophe Claim Service, Inc.                                                            VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                     CSAA Insurance Group
                                                                                                                  __________________________________________
                                                                                                                            AUTHORIZED SIGNATURE
                         Case 5:20-cv-00790-HE Document 1-18 Filed 08/10/20 Page 3 of 3
                         P.O. Box 24523
                         Oakland, CA 94623-1523
                         Phone     888.335.2722
                         Fax       877.548.1610




               AMERICAN LEAK DETECTION
               PO BOX 721386
               OKLAHOMA CITY, OK 73172-1386




                                                                                                                                   Offer of Payment

Check No.: 0716840398                                 Insured: LOIS JENKINS
Claim No.: 1002-68-2784                               Policy No.: HO54012164                                      Adjuster: Sayde Brooks
Exposure: (1) 1st Party Dwelling - LOIS JENKINS - A-Dwelling - Expense - Other




                                                                                                   Y
Issue Date        Description of Payment                                Amount                     Acct No.                   Amount Total
06/26/2018        Experts                                                                $590.00
                                                                                                                                                                 $590.00
Payee: AMERICAN LEAK DETECTION
Invoice/EOB #:                                   Dates of Service:
Comments: Invoice: 21638
Payment Method: Check                            Date of Loss: 03/29/2018

                                                                                   P                          Loss Type: Homeowners
                                                                  O
                                                 C

                                   Policy issued by CSAA Fire & Casualty Insurance Company

                                                                                                                                 Please detach before presenting for payment
             LE



               CSAA Fire & Casualty Insurance Company                                               BANK OF AMERICA
               P.O. Box 24523, Oakland, CA 94623-1523                                                                                                         CHECK NO.
                                                                                                                          70-2328 / 719 IL
                                                                                                                                                          0716840398
                                                                                                                                    POLICY NO.
                                                                                                                                    HO54012164
Exactly Five hundred ninety and 00/100 Dollars********************************************************************************************************
INSURED                                                         LOSS DATE               CLAIM NO.                  DATE                                         AMOUNT
FI




LOIS JENKINS                                                     03/29/2018            1002-68-2784              06/26/2018                                    ***$590.00

Pay     AMERICAN LEAK DETECTION                                                                                VOID IF NOT CASHED WITHIN 180 DAYS OF DATE OF ISSUE
To
The
Order
Of
                                                                                                                     CSAA Insurance Group
                                                                                                                  __________________________________________
                                                                                                                            AUTHORIZED SIGNATURE
